Order, Supreme Court, New York County (Alice Schlesinger, J.), entered August 2, 2004, which, in an action for employment discrimination on the basis of race, insofar as appealed from as limited by plaintiffs brief, denied plaintiffs motion pursuant to Judiciary Law § 519 to hold defendants in criminal contempt for having terminated plaintiffs employment on account of his absence from work by reason of jury service, unanimously affirmed, with costs.
Even assuming the claim was properly entertained as an unpleaded cause of action, the motion was properly denied. No private cause of action exists under Judiciary Law § 519 (Gomariz v Foote, Cone & Belding Communications, 228 AD2d 316 [1996] ). Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and McGuire, JJ.